Citation Nr: 0814909	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-17 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

The appellant, and her daughter and son-in-law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  He passed away in December 2004.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the RO that 
denied the appellant's claims.  The appellant perfected a 
timely appeal of these determinations to the Board.  

In March 2008, the appellant and her daughter and son-in-law, 
accompanied by the appellant's representative, testified at a 
hearing before the undersigned Veteran's Law Judge at the RO.  
A transcript of these proceedings has been associated with 
the veteran's claims file.  

At the March 2008 hearing, the record was held open for 60 
days in order to afford the appellant additional time to 
submit additional evidence in connection with her claims.  No 
additional evidence, however, was submitted.  

In March 2008, the Board granted the appellant's motion to 
have her case advanced on the Board's docket.  


FINDINGS OF FACT

1.  The veteran died in December 2004, at age 83.  The 
immediate cause of death was recorded as being squamous cell 
carcinoma of the neck metastasized to the brain due to or as 
a consequence of coronary artery disease and cardiomyopathy, 
cerebrovascular accident, and history of prostate cancer and 
basal cell cancer of the skin.  No other significant 
conditions contributing to death but not resulting in the 
underlying cause were noted.  An autopsy was not performed.  

2.  At the time of the veteran's death, service connection 
had been established  for PTSD, evaluated as 70 percent 
disabling; and for dermatitis, evaluation as noncompensable; 
the veteran also had been assigned a total compensation 
rating bases on individual unemployability, effective on 
January 17, 2003.  

3.  The veteran is not shown to have manifested complaints or 
findings of the squamous cell carcinoma, cardiovascular or 
cerebrovascular disease, prostate cancer or basal cell skin 
cancer in service or for many years thereafter; nor is any of 
the identified conditions shown to be due to any event or 
incident of the veteran's service.  

4.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the veteran's death.  

5.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling by a 
schedular or unemployability rating for a period of ten years 
immediately preceding his death.  



CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially in producing the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.312 (2007).  

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22(a)(2)(i) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  

By way of a letter dated in February 2005, the appellant was 
furnished notice of the type of evidence needed in order to 
substantiate her claims.  The appellant was also generally 
informed that she should send to VA evidence in her 
possession that pertains to the claims and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the appellant's behalf), and provided 
the basis for the decisions regarding the claims.  

The appellant was provided with adequate notice of the 
evidence which was not of record, additional evidence that 
was necessary to substantiate the claims, and she was 
informed of the cumulative information and evidence 
previously provided to VA, or obtained by VA on her behalf.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, VCAA requires only that the duty to notify 
be satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996).  

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case applies here.  

Even with defective notice on these latter two elements, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 
supra.  In this regard, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service medical records and reports, the 
appellant's testimony before the Board, and statements 
submitted by the appellant and her representative in support 
of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310.  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  

In this case, the evidence of record shows that the veteran 
died in December 2004 at the age of 83.  The immediate cause 
of death was listed as being squamous cell carcinoma of the 
neck metastasized to the brain, due to or as a consequence of 
coronary artery disease and cardiomyopathy, cerebrovascular 
accident, and history of prostate cancer and basal cell 
cancer of the skin.  No other significant conditions 
contributing to death but not resulting in the underlying 
cause were noted, and an autopsy was not performed.  

At the time of the veteran's death, he was service-connected 
for PTSD, evaluated as 70 percent disabling, and dermatitis, 
evaluated as noncompensable.  The veteran was awarded 
individual unemployability, effective on January 17, 2003.  

In this case, the appellant asserts that the veteran's death 
was caused by his service-connected PTSD in that it 
contributed in a significant way to his coronary artery 
disease and cerebrovascular accident.  

The medical evidence, however, does not support a finding 
that any reported cancer of the neck, prostate or skin or 
coronary artery or cerebrovascular disease was caused or 
aggravated by the service-connected PTSD.  There is also no 
showing that any of the conditions identified as being 
implicated in the veteran's demise had their onset in service 
or for many years thereafter.  Based on the foregoing, the 
Board finds that the evidence preponderates against the claim 
of service connection for the cause of the veteran's death.  

Service connection will be granted to a veteran that develops 
cancer or a heart condition in service or within one year of 
service.  38 C.F.R. § 3.303, 3.307, 3.309.  Here, the 
evidence does not show that the veteran was found to have 
cancer or a heart disability in service or within one year 
after service.  

The veteran's post-service medical records do not reveal a 
causal link between the any of the identified cancers, the 
coronary artery disease or the cerebrovascular accident and 
any event or incident of his active service.  

Finally, the service-connected PTSD is not shown to have 
contributed materially of substantially in producing or 
accelerating the veteran's demise.  In sum, the medical 
evidence in this case does not support a finding that a 
service-connected disability caused or contributed materially 
to cause his death.  

Under VCAA, VA is obliged to obtain a medical opinion when 
the record contains competent evidence that the veteran had a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  Here, none of these conditions is 
present.  

The evidence of a link between current disability and service 
must be competent, and the appellant is required to show some 
causal connection between the disability and the veteran's 
military service.  Wells v. Principi, 326 F.3d 1381, 1338 
(Fed. Cir. 2003).  A disability alone is not enough.  Id.  

In this case, the record contains medical evidence showing 
the cause of the veteran's death, but no medical evidence 
indicating that such conditions were related to the veteran's 
active service.  38 C.F.R. § 3.159(c)(4) (2002); see also 
Wells v. Principi, 326 F.3d 1381 (2003); Charles v. Principi, 
16 Vet. App. 375 (2002).  The Board therefore concludes that 
a VA medical opinion is not necessary in this case.  

The Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the absence of 
competent medical evidence to support the claim, service 
connection for the cause of the veteran's death must be 
denied. 




III.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a veteran's death was not service connected, 
provided the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.  

As noted, the evidence in this case shows that the veteran 
died in December 2004 at the age of 83.  The immediate cause 
of death was squamous cell carcinoma of the neck that had 
metastasized to the brain, due to or as a consequence of 
coronary artery disease and cardiomyopathy, cerebrovascular 
accident, and history of prostate cancer and basal cell 
cancer of the skin.  

At the time of his death, the veteran was service-connected 
for PTSD, evaluated as 70 percent disabling, and dermatitis, 
evaluation as noncompensable; he had also been assigned a 
total compensation rating based individual unemployability, 
effective on January 17, 2003.  

Because the veteran was not in receipt of or entitled to 
receive compensation at the rate of 100 percent (total 
rating) due to service-connected disability for a period of 
ten or more years immediately preceding his death, DIC 
benefits are not payable in this case under the provisions of 
38 U.S.C.A. § 1318.  

The appellant also has not presented argument referable to 
clear and unmistakable error in any decision on a claim filed 
during the veteran's lifetime.  

Based on the foregoing, the appellant's claim for DIC must be 
denied as a matter of law.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Mason v. Principi, 16 Vet. App. at 132; Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  

The claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


